WALKER, P. J.
Tbe indictment in this case charged that tbe defendant, “a person liable to road duty, willfully failed or refused, after legal notice, to work the public road, either in person or by substitute, without a sufficient excuse therefor, against tbe peace,” etc. Tbe allegation of tbe commission of tbe offense substantially followed tbe terms of tbe statute creating it. Tbe indictment sufficiently designated tbe offense, without- specifying what road tbe defendant failed to work.—Brown v. State, 63 Ala. 97. Tbe demurrer to it was properly overruled.
Tbe record presents no other question for review.
Affirmed.